Chambers, J.
(concurring) — The question before us is whether the Department of Licensing’s (Department) attempt to notify Mark Nelson of his license revocation and his right to a hearing satisfied due process of law. I concur with the majority that it did. While the Department could have done more to ensure Nelson received actual notice, Nelson got the process due him. Cf. City of Redmond v. Arroyo-Murillo, 149 Wn.2d 607, 620, 70 P.3d 947 (2003) (Chambers, J., concurring). Nelson does not challenge the accuracy of the address of record, and I agree with the majority that under our jurisprudence, a certified letter to the address of record gives sufficient notice. See id. at 615-16.
¶12 The legislature has laid out the framework for address changes in RCW 46.20.205. While the Department has the authority to implement this statute by regulation, any regulations must be consistent with the statute. Id. I write separately because, as I stated in my concurrence in Arroyo-Murillo, I fear the implementing regulations are inconsistent with this statute.
¶13 The relevant part of the statute says:
(1) Whenever any person after applying for or receiving a driver’s license or identicard moves from the address named in the application or in the license or identicard issued to him or her, the person shall within ten days thereafter notify the department of the address change. The notification must be in writing on a form provided by the department and must include the number of the person’s driver’s license. The written notification, or other means as esignated by rule of the department, is the exclusive means >ífí7 which the address of record maintained by the department concerning the licensee or identicard holder may be chanj. d.
*707(a) The form must contain a place for the person to indicate that the address change is not for voting purposes. The department of licensing shall notify the secretary of state by the means described in *RCW 29.07.270(3) of all change of address information received by means of this form except information on persons indicating that the change is not for voting purposes.
RCW 46.20.205(l)(a) (emphasis added). Any regulation must be consistent with the statute. Thus, at least, it (1) must be “in writing on a form provided by the department,” (2) “must include the number of the person’s driver’s license,” and (3) must “contain a place for the person to indicate that the address change is not for voting purposes.” Id. Therefore, the possessor of the driver’s license or identification card must initiate, or at least participate in, any address change. The legislature has not authorized the Department to vary that requirement. It has merely given the Department authority to draft the forms and, perhaps, to allow electronic address updates.
¶14 But the Department has varied those requirements. It has promulgated a rule authorizing itself to change a licensee’s address of record based on a document “[fjiled by a public official or governmental agency.” WAC 308-104--018(1)(b)(iii). That simply does not meet the statutory standards. Compare RCW 46.20.205(1)(a) with WAC 308-104-018.
¶15 People often use multiple addresses for various reasons. Licensees have a legal obligation to keep the Department up-to-date on their addresses of record, but no legal obligation to use the same address for every purpose. To ensure that the Department has accurate addresses, a change should be a formal process initiated by the licensee, not merely a process triggered by some address happening to fall into the hands of some state agent. See RCW 46.20.205.
¶16 But in this case, the Department sent notice to Nelson’s address of record, and Nelson does not claim that address was incorrect. Because notice to the address of *708record meets due process requirements, Nelson has not shown that he was deprived of due process of law. See Arroyo-Murillo, 149 Wn.2d at 619.
¶17 With those observations, I concur with the majority.
¶18